Appeal from a judgment (denominated order and judgment) of Supreme Court, Erie County (Cosgrove, J.), entered December 21, 2001, awarding plaintiffs $250,000 plus interest, costs and disbursements, upon a verdict.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law without costs, the motion is denied and a new trial is granted on liability and damages.
Memorandum: Plaintiff Regina Guenther allegedly sustained personal injuries when the vehicle that she was operating was struck by a vehicle operated by defendant Andrea Moreau and owned by defendant Kenvin Moreau. At the close of proof, Supreme Court granted plaintiffs’ motion for a directed verdict on negligence, and thereafter only the issues of serious injury and damages were submitted to the jury. We agree with defendants that the court erred in granting the motion. Viewing the evidence in the light most favorable to the nonmoving party, we conclude that “[certain] facts are in dispute, * * * different inferences could be drawn from [the] undisputed facts, [and the] resolution of [certain] issue [s] depends upon the credibility of witnesses,” all of which preclude the granting of the motion (Petrovski v Fornes, 125 AD2d 972, 973, lv denied 69 NY2d 608; see also Reynolds v Morford, 124 AD2d 978). We therefore reverse the judgment, deny plaintiffs’ motion and grant a new trial on liability and damages. Present — Pine, J.P., Wisner, Kehoe, Burns and Gorski, JJ.